Exhibit 10.69

SBA COMMUNICATIONS CORPORATION

$500,000,000 1.875% Convertible Senior Notes due 2013

Purchase Agreement

May 12, 2008

Deutsche Bank Securities Inc.,

Citigroup Global Markets Inc.,

Lehman Brothers Inc.

As Representatives of the several

Initial Purchasers listed on

Schedule 1 hereto

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Ladies and Gentlemen:

SBA Communications Corporation, a Florida corporation (the “Company”), proposes
to issue and sell to the initial purchasers listed on Schedule 1 hereto
(collectively, the “Initial Purchasers”) $500,000,000 principal amount of its
1.875% Convertible Senior Notes due May 1, 2013 (the “Firm Securities”) and, at
the option of the Initial Purchasers, up to an additional $50,000,000 principal
amount of its 1.875% Convertible Senior Notes due May 1, 2013 (the “Additional
Securities” and, together with the Firm Securities, the “Securities”). The
Securities will be issued pursuant to the Indenture, to be dated as of the
Closing Date (as defined in Section 2(c)) (as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
the terms thereof, the “Indenture”), between the Company and U.S. Bank National
Association, as trustee (the “Trustee”).

The Securities will be convertible into fully paid, nonassessable shares of
Class A common stock of the Company, par value $0.01 per share (the “Common
Stock”), on the terms, and subject to the conditions, set forth in the
Indenture. As used herein, “Conversion Shares” means the shares of Common Stock
issuable upon conversion of the Securities.

The Securities will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. Holders of the Securities (including
the Initial Purchasers and their direct and indirect transferees) will be
entitled to the benefits of a Registration Rights Agreement, to be dated as of
the Closing Date, between the Company and you, as representatives (the
“Representatives”) of the Initial Purchasers (the “Registration

 

i



--------------------------------------------------------------------------------

Rights Agreement”), pursuant to which the Company will agree to file with the
Securities and Exchange Commission (the “Commission”) a shelf registration
statement pursuant to Rule 415 under the Securities Act (the “Registration
Statement”), pursuant to which the Company will register the resale of the
Securities and the Conversion Shares under the Securities Act, subject to the
terms and conditions therein specified.

The Company hereby confirms its agreement with the Initial Purchasers concerning
the purchase and sale of the Securities, as follows:

1. Offering Memorandum. The Company has prepared a preliminary offering
memorandum, dated May 12, 2008 (the “Preliminary Offering Memorandum”), and will
prepare an offering memorandum, dated the date hereof (the “Final Offering
Memorandum”), setting forth information concerning the Company, the Securities
and the Conversion Shares. Copies of the Preliminary Offering Memorandum have
been, and copies of the Final Offering Memorandum will be, delivered by the
Company to the Initial Purchasers pursuant to the terms of this Agreement. The
Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Final Offering Memorandum in connection with the offering and resale of the
Securities and the Conversion Shares by the Initial Purchasers in the manner
contemplated by this Agreement.

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Preliminary Offering Memorandum. References herein to the
Preliminary Offering Memorandum, the Time of Sale Information and the Final
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein.

At or prior to the time when sales of the Securities were first made or
confirmed by the Initial Purchasers (the “Time of Sale”), the following
information shall have been prepared (collectively, the “Time of Sale
Information”): the Preliminary Offering Memorandum, as supplemented and amended
by the written communications listed on Annex A hereto.

2. Purchase and Resale of the Securities by the Initial Purchasers. The Company
agrees to issue and sell the Firm Securities to the several Initial Purchasers
as provided in this Agreement, and each Initial Purchaser, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, agrees, severally and not jointly, to purchase from
the Company the principal amount of Firm Securities set forth opposite that
Initial Purchaser’s name in Schedule 1 hereto, plus any additional principal
amount of Securities which such Initial Purchaser may become obligated to
purchase pursuant to the provisions of Section 8, at a purchase price equal to
97.75% of the principal amount thereof (the “Purchase Price”).

In addition, on the basis of the representations and warranties contained in
this Agreement, and subject to its terms and conditions, the Company agrees to
sell to the Initial Purchasers the Additional Securities, and each Initial
Purchaser shall have the



--------------------------------------------------------------------------------

right, severally and not jointly, to purchase the principal amount of Additional
Securities that bears the same proportion to the aggregate principal amount of
Additional Securities to be sold on the Additional Closing Date as the principal
amount of Firm Securities set forth in Schedule 1 hereto opposite the name of
such Initial Purchaser bears to the aggregate principal amount of Firm
Securities, at the Purchase Price plus accrued interest, if any, from the
Closing Date (as defined below) to the Additional Closing Date, solely to cover
over-allotments, if any. If you exercise such option, you shall so notify the
Company in writing not later than thirty (30) calendar days after the date of
this Agreement, which notice shall specify the principal amount of Additional
Securities to be purchased by the Initial Purchasers and the date on which such
Additional Securities are to be purchased. Such date may be the same as the
Closing Date but not earlier than the Closing Date and not later than ten
(10) Business Days after the date of such notice.

(a) The Company understands that the Initial Purchasers intend to offer the
Securities for resale pursuant to Rule 144A under the Securities Act (“Rule
144A”) on the terms set forth in the Time of Sale Information and the Final
Offering Memorandum. Each Initial Purchaser severally represents, warrants and
agrees with the Company that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;

(ii) it is purchasing the Securities pursuant to an exemption under the
Securities Act;

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and

(iv) it has solicited offers and will solicit offers for the Securities only
from, and has offered, sold and delivered and will offer, sell and deliver the
Securities only to persons whom it reasonably believes to be QIBs or if any such
person is buying for one or more institutional accounts for which such person is
acting as fiduciary or agent, only when such person has represented to it that
each such account is a QIB to whom notice has been given that such sale is being
made in reliance on Rule 144A.

The Company acknowledges and agrees that, subject to the terms and conditions of
this Agreement, the Initial Purchasers may offer and sell Securities to or
through any affiliates of the Initial Purchasers and that any such affiliate may
offer and sell Securities purchased by it to or through the Initial Purchasers.



--------------------------------------------------------------------------------

(b) Payment for the Firm Securities shall be made by wire transfer in
immediately available funds to the account specified by the Company to the
Initial Purchasers at the offices of Davis Polk & Wardwell, 450 Lexington
Avenue, New York, New York at 10:00 a.m., New York City time, on May 16, 2008,
or at such other time or place on the same or such other date, not later than
the fifth (5th) Business Day after May 16, 2008, as the Initial Purchasers and
the Company may agree upon in writing.

(c) Payment for any Additional Securities shall be made on the date and at the
time and place specified by the Initial Purchasers in the written notice of the
Initial Purchasers’ election to purchase such Additional Securities. The time
and date of such payment for the Firm Securities is referred to herein as the
“Closing Date” and the time and date for such payment for the Additional
Securities, if other than the Closing Date, is herein referred to as the
“Additional Closing Date.”

Certificates for the Firm Securities and Additional Securities shall be in
global form, registered in such names and in such denominations as you shall
request in writing not later than one (1) full Business Day prior to the Closing
Date or the Additional Closing Date, as the case may be. The certificates
evidencing the Firm Securities and Additional Securities shall be delivered to
you on the Closing Date or the Additional Closing Date, as the case may be, for
the account of the Initial Purchasers, with any documentary stamp taxes or other
taxes payable in connection with the issuance of the Securities to the Initial
Purchasers duly paid by the Company, against payment of the Purchase Price
therefor plus accrued interest, if any, to the Additional Closing Date on the
Additional Closing Date.

(d) The Company acknowledges and agrees that each Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities and Conversion Shares
contemplated hereby (including in connection with determining the terms of the
offering) and not as a financial advisor or a fiduciary to, or an agent of, the
Company or any other person. Additionally, the Initial Purchasers are not
advising the Company or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Initial Purchasers shall have no responsibility or
liability to the Company with respect thereto. Any review by the Initial
Purchasers of the Company and the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Initial Purchasers and shall not be on behalf of the Company.

(e) Each Initial Purchaser agrees that, prior to or simultaneously with the
confirmation of sale by the Initial Purchaser to any purchaser of any of the
Securities purchased by the Initial Purchaser from the Company pursuant hereto,
the Initial Purchaser shall furnish to that purchaser a copy of the Time of Sale
Information. In addition to the foregoing, each Initial Purchaser acknowledges
and agrees that the Company, and for purposes of the opinions to be delivered to
the Initial Purchasers pursuant to Section 6(i) and (j), counsel for the Company
and for the Initial Purchasers, respectively, may rely upon the accuracy of the
representations and warranties of each Initial Purchaser and its compliance with
its agreements contained in this Section 2, and each Initial Purchaser hereby
consents to such reliance.



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Initial Purchasers that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Final Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date
and as of any Additional Closing Date, as the case may be, will not, and the
Final Offering Memorandum, in the form first used by the Initial Purchasers to
confirm sales of the Securities and as of the Closing Date and as of any
Additional Closing Date, as the case may be, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company makes no
representation or warranty with respect to any information contained in or
omitted from the Preliminary Offering Memorandum, any Time of Sale Information
or the Final Offering Memorandum in reliance upon and in conformity with written
information relating to the Initial Purchasers furnished to the Company by the
Initial Purchasers expressly for use in the Preliminary Offering Memorandum, the
Time of Sale Information or the Final Offering Memorandum (the “Initial
Purchasers’ Information”), which information is identified in Section 14.

(b) Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in its capacity as such) has
not made, used, prepared, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities except for (i) the Preliminary Offering Memorandum and the Final
Offering Memorandum, (ii) the documents listed on Annex A hereto, including a
term sheet substantially in the form of Annex B hereto, and (iii) other written
communications used in accordance with Section 4(c).

(c) Incorporated Documents. The documents incorporated by reference in the Time
of Sale Information and the Final Offering Memorandum, when they were filed with
the Commission, conformed in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended and the applicable rules and
regulations of the Commission thereunder (the “Exchange Act”), and none of such
documents contained an untrue statement of a material fact or omitted to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Time of Sale Information
and the Final Offering Memorandum, when such documents are filed with the
Commission, will conform in all material respects to the requirements of the
Exchange Act, and will not contain an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.



--------------------------------------------------------------------------------

(d) Financial Statements. The consolidated historical financial statements,
together with the related notes thereto, included or incorporated by reference
in each of the Time of Sale Information and the Final Offering Memorandum fairly
present the financial position of the Company at the respective dates indicated
and the results of operations and cash flows for the respective periods
indicated, in each case in accordance with generally accepted accounting
principles (“GAAP”) consistently applied throughout such periods. The other
financial information and data included or incorporated by reference in each of
the Time of Sale Information and the Final Offering Memorandum are, in all
material respects, accurately presented and prepared on a basis consistent with
such financial statements and the books and records of the Company.

(e) No Material Adverse Change. Neither the Company nor any of its subsidiaries
has sustained, since the date of the latest audited financial statements
included or incorporated by reference in each of the Time of Sale Information
and the Final Offering Memorandum, any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in each of the Time of
Sale Information and the Final Offering Memorandum; and, since such date, there
has not been any change in the capital stock or long-term debt of the Company on
a consolidated basis or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the general
affairs, management, consolidated financial position, stockholders’ equity,
results of operations, business or prospects of the Company and its subsidiaries
taken as a whole, in each case otherwise than as set forth or contemplated in
each of the Time of Sale Information and the Final Offering Memorandum.

(f) Organization and Good Standing. The Company is duly incorporated and validly
existing and in good standing under the laws of Florida with all requisite
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in each of the Time of Sale Information and
the Final Offering Memorandum, and is duly registered and qualified to conduct
its business and is in good standing in each jurisdiction or place where the
nature of its properties or the conduct of its business requires such
registration or qualification, except to the extent that the failure to be duly
registered or qualified or in good standing, would not, individually or in the
aggregate, have caused a material adverse effect on the general affairs,
management, consolidated financial position, stockholders’ equity, results of
operations, business or prospects of the Company and the subsidiaries taken as a
whole (a “Material Adverse Effect”), and none of the subsidiaries of the Company
other than SBA CMBS-1 Holdings LLC, SBA CMBS-1 Guarantor LLC, SBA
Telecommunications, Inc., SBA Senior Finance Inc., SBA Senior Finance II LLC,
SBA Properties, Inc., SBA Towers, Inc., SBA Towers II, LLC, SBA Structures, Inc.
and SBA CMBS-1 Depositor LLC (collectively, the “Significant Subsidiaries”) is a
“significant subsidiary” as such term is defined in Rule 405 under the
Securities Act.

(g) Each of the subsidiaries of the Company is duly organized and validly
existing and in good standing under the laws of the jurisdiction of its
organization, with all requisite power and authority to own, lease and operate
its properties and is duly registered



--------------------------------------------------------------------------------

and qualified to conduct its business and is in good standing in each
jurisdiction or place where the nature of its properties or the conduct of its
business requires such registration or qualification, except where the failure
to be duly registered or qualified would not, individually or in the aggregate,
have caused a Material Adverse Effect. The Company and the subsidiaries, as a
whole, conduct their business as described in each of the Time of Sale
Information and the Final Offering Memorandum.

(h) Capitalization of the Company. The Company has an authorized capitalization
as set forth in each of the Time of Sale Information and the Final Offering
Memorandum, and all of the issued shares of capital stock of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
and conform in all material respects to the description thereof contained in
each of the Time of Sale Information and the Final Offering Memorandum.

(i) Capitalization of the Company’s Subsidiaries. All of the issued shares of
capital stock of each subsidiary of the Company have been duly authorized and
validly issued and are fully paid and non-assessable, are owned directly or
indirectly by the Company, and (except as set forth in each of the Time of Sale
Information and the Final Offering Memorandum with respect to shares subject to
liens under or pursuant to the Second Loan and Security Agreement Supplement and
Amendment, dated as of November 6, 2006, entered into among SBA Properties,
Inc., SBA Towers, Inc., SBA Puerto Rico, Inc., SBA Sites, Inc., SBA Towers USVI,
Inc., and SBA Structures, Inc., as borrowers, and Midland Loan Services, Inc.,
as Servicer on behalf of LaSalle Bank National Association as Trustee, as
amended, supplemented or otherwise modified from time to time, the “Mortgage
Loan” and the Credit Agreement, dated as of January 18, 2008, by and among SBA
Senior Finance, Inc. and the lenders from time to time parties thereto, as
amended, supplemented or otherwise modified from time to time (the “Revolving
Senior Credit Agreement”) free and clear of all liens, encumbrances, equities,
claims or adverse interests.

(j) Full Power. The Company has full right, power and authority to execute and
deliver this Agreement, the Securities, the Indenture and the Registration
Rights Agreement (collectively, the “Transaction Documents”), and the Company
has full right, power and authority to perform its obligations hereunder and
thereunder; and, as of the Closing Date, all corporate action required to be
taken for the due and proper authorization, execution, issuance and delivery of
each of the Transaction Documents and the consummation of the transactions
contemplated thereby has been or will have been duly and validly taken. The
Company has the full right, power and authority to issue and deliver the
Conversion Shares.

(k) The Indenture. The Indenture has been duly authorized and, assuming the due
authorization, execution and delivery of the Indenture by the Trustee,
constitutes a valid and legally binding instrument, enforceable in accordance
with its terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and similar laws relating to or affecting creditors’ rights and
to general equity principles; on the Closing Date, the Indenture will conform in
all material respects to the requirements of the Trust Indenture Act of



--------------------------------------------------------------------------------

1939, as amended (the “Trust Indenture Act”), and the rules and regulations of
the Commission applicable to an indenture that is qualified thereunder; and the
Indenture conforms in all material respects to the descriptions thereof in each
of the Time of Sale Information and the Final Offering Memorandum.

(l) The Securities. The Securities have been duly authorized and, when issued
and delivered by the Company and paid for by the Initial Purchasers pursuant to
this Agreement and duly authenticated by the Trustee will have been duly
executed, authenticated, issued and delivered and will constitute valid and
legally binding obligations of the Company entitled to the benefits provided by
the Indenture, and will be enforceable in accordance with their terms, subject,
as to enforcement, to bankruptcy, insolvency, reorganization and similar laws
relating to or affecting creditors’ rights and to general equity principles; and
the Securities conform in all material respects to the descriptions thereof in
each of the Time of Sale Information and the Final Offering Memorandum. The
Securities will be convertible into Common Stock in accordance with their terms
and the terms of the Indenture.

(m) The Conversion Shares. The Conversion Shares have been duly authorized by
the Company and reserved for issuance by the Company upon such conversion by all
necessary corporate action and such Conversion Shares, when issued upon such
conversion, will be duly issued, fully paid and non-assessable, and the issuance
of such Conversion Shares will not be subject to preemptive or similar rights of
any shareholder of the Company arising by law, under the charter or by-laws of
the Company or under any agreement to which the Company or any of its
subsidiaries is a party. No holder of the Conversion Shares will be subject to
personal liability by reason of being such a holder.

(n) Purchase Agreement. This Agreement has been duly and validly authorized,
executed and delivered by the Company.

(o) Registration Rights Agreement. The Registration Rights Agreement has been
duly authorized by the Company and, when duly executed and delivered on the
Closing Date in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company enforceable
against the Company in accordance with its terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and similar laws relating to or affecting
creditors’ rights and to general equity principles, and except that rights to
indemnity and contribution thereunder may be limited by applicable law and
public policy considerations.

(p) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Final Offering Memorandum. The
statements set forth in each of the Time of Sale Information and the Final
Offering Memorandum under the caption “Description of Notes” and “Registration
Rights,” insofar as they purport to constitute a summary of the material terms
of the Securities, under the captions “Material United Stated Federal Income and
Estate Tax Considerations” and “Plan of Distribution,” insofar as they purport
to describe the provisions of the documents referred to therein, fairly
summarize in all material respects the matters referred to therein. The
statements set forth in



--------------------------------------------------------------------------------

each of the Time of Sale Information and the Final Offering Memorandum under the
captions “Description of Capital Stock,” insofar as they purport to constitute a
summary of the material terms of the Common Stock fairly summarize in all
material respects the matters referred to therein.

(q) No Violation or Default. Neither the Company nor any of the Significant
Subsidiaries (i) is in violation of its charter or by-laws, (ii) is in default,
and no event has occurred which, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which it
is bound or to which any of its properties or assets is subject or (iii) is in
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties or assets, other than, a default or
violation described in clauses (ii) and (iii) which is not reasonably likely to
have a Material Adverse Effect.

(r) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation of the transactions contemplated hereby will
not conflict with, or result in a breach or violation of any of the terms or
provisions of, or (including with the giving of notice or the lapse of time or
both) constitute a default under (i) any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the properties or assets of the Company or any of
its subsidiaries is subject, (ii) the provisions of the charter, by-laws or
other organizational documents of the Company or any of its subsidiaries,
(iii) any internal policy of the Company or any of its subsidiaries or (iv) to
the knowledge of the Company, any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their properties or assets, except in the
cases of clause (i) or (iv), such breaches, violations or defaults that in the
aggregate would not have a Material Adverse Effect.

(s) No Consents Required. No consent, approval, authorization or order of, or
filing or registration with, any court or governmental agency or body is
required for the execution, delivery and performance by the Company of each of
the Transaction Documents, the issuance, authentication, sale and delivery of
the Securities and the Conversion Shares in accordance with the terms and
conditions of the Indenture and compliance by the Company with the terms thereof
and the consummation of the transactions contemplated by the Transaction
Documents, including the use of proceeds therewith as described in the Time of
Sale Information and the Final Offering Memorandum, except for such consents,
approvals, authorizations, orders, filings and registrations which shall have
been obtained or made prior to the Closing Date or as may be required to be
obtained or made under the Trust Indenture Act, the Securities Act and
applicable state securities laws as contemplated in the Registration Rights
Agreement.



--------------------------------------------------------------------------------

(t) No Legal Impediment to Issuance. No action has been taken and no statute,
rule, regulation or order has been enacted, adopted or issued by any
governmental agency or body which prevents the issuance of the Securities or the
issuance of the Conversion Shares in accordance with the terms and conditions of
the Indenture or suspends the sale of the Securities in any jurisdiction; no
injunction, restraining order or order of any nature by any federal or state
court of competent jurisdiction has been issued with respect to the Company or
any of its subsidiaries which would prevent or suspend the issuance,
authentication, sale or delivery of the Securities or the use of the Time of
Sale Information or the Final Offering Memorandum in any jurisdiction; no
action, suit or proceeding is pending against or, to the best knowledge of the
Company, threatened against or affecting the Company or any of its subsidiaries
before any court or arbitrator or any governmental agency, body or official,
domestic or foreign, which could reasonably be expected to interfere with or
adversely affect the issuance of the Securities or in any manner reasonably
draws into question the validity or enforceability of any of the Transaction
Documents or any action taken or to be taken pursuant thereto; and the Company
has complied with any and all requests by any securities authority in any
jurisdiction for additional information to be included in the Time of Sale
Information and the Final Offering Memorandum.

(u) Legal Proceedings. There are no legal or governmental proceedings pending
or, to the knowledge of the Company or its subsidiaries, threatened against the
Company or any of its subsidiaries or to which any of their respective
properties is subject, that are not disclosed in the Time of Sale Information
and the Final Offering Memorandum and which are reasonably likely to have a
Material Adverse Effect or to materially affect the issuance of the Securities.

(v) Independent Accountants. Ernst & Young LLP, who have certified certain
financial statements of the Company, whose report appears in the Form 10-K
incorporated by reference into the Time of Sale Information and the Final
Offering Memorandum and who have delivered the initial letter referred to in
Section 6(h), are independent public accountants as required by the Securities
Act and the applicable rules and regulations of the Commission thereunder and
were independent accountants under the guidelines of the American Institute of
Certified Public Accountants as required by the Securities Act and the
applicable rules and regulations of the Commission thereunder during the periods
covered by the financial statements on which they reported incorporated by
reference into the Time of Sale Information and the Final Offering Memorandum.

(w) Title to Real and Personal Property. The Company and each of its
subsidiaries have good and marketable title in fee simple to or a leasehold
interest in all real property and good and valid title to all personal property
owned by them, in each case free and clear of all liens, encumbrances, defects,
equities or claims except for liens contemplated by the Mortgage Loan, the
Revolving Senior Credit Agreement or as are otherwise described in each of the
Time of Sale Information and the Final Offering Memorandum or such as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its subsidiaries; all assets held under lease by the Company and its
subsidiaries are held by them



--------------------------------------------------------------------------------

under valid, subsisting and enforceable leases, with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such assets by the Company and its subsidiaries taken as a whole; and
the present and contemplated use of the assets owned or leased by the Company or
any of its subsidiaries for the operation of towers is in compliance in all
material respects with all applicable zoning ordinances and regulations and
other laws and regulations where failure so to comply would result, or create
reasonable risk of resulting, in a Material Adverse Effect.

(x) Title to Intellectual Property. The Company and each of its subsidiaries own
or possess adequate rights to use all patents, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
copyrights, inventions, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) and licenses necessary for the conduct of their respective
businesses and have no reason to believe that the conduct of their respective
businesses will conflict with, and have not received any notice of any claim of
conflict with, any such rights of others, in each case except as could not
reasonably be expected to have a Material Adverse Effect.

(y) No Undisclosed Relationships. No material relationship, direct or indirect,
exists between or among the Company and the Significant Subsidiaries on the one
hand, and the directors, officers, stockholders, affiliates, customers or
suppliers of the Company and the Significant Subsidiaries on the other hand,
that would be required by the Securities Act to be described in a registration
statement filed with the Commission and that is not so described in each of the
Time of Sale Information and the Final Offering Memorandum.

(z) Investment Company Act. Neither the Company nor any of its subsidiaries is
currently or will be, upon the sale of the Securities in accordance herewith and
the application of the net proceeds therefrom as described in each of the Time
of Sale Information and the Final Offering Memorandum under the caption “Use of
Proceeds,” an “investment company” within the meaning of and subject to
regulation under the Investment Company Act of 1940, as amended (the “Investment
Company Act”).

(aa) Taxes. Each of the Company and its subsidiaries has filed all federal,
state and local income and franchise tax returns required to be filed through
the date hereof and has paid all taxes due thereon except where such failure
would not have a Material Adverse Effect, and no tax deficiency has been
determined adversely to the Company or any of its subsidiaries nor does the
Company or any of its subsidiaries have any knowledge of any tax deficiency
which, if determined adversely to the Company, would have a Material Adverse
Effect.

(bb) FCC and FAA Matters. The Company and its subsidiaries (i) have duly and
timely filed all material reports, registrations and other material filings, if
any, which are required to be filed by it or any of its subsidiaries under the
Communications Act of 1934, any similar or successor federal statute, and the
rules of the Federal Communications Commission (the “FCC”) thereunder or any



--------------------------------------------------------------------------------

other applicable law, rule or regulation of any governmental authority,
including the FCC and the Federal Aviation Authority (the “FAA”), other than
such filings for which the failure to file would not result, or would not be
reasonably likely to result, in a Material Adverse Effect and (ii) are in
compliance with all such laws, rules, regulations and ordinances, including
those promulgated by the FCC and the FAA, other than such compliance for which
the failure to comply would not result, or would not be reasonably likely to
result, in a Material Adverse Effect. All information provided by or on behalf
of the Company or any affiliate in any material filing, if any, with the FCC and
the FAA relating to the business of the Company and its subsidiaries was, to the
knowledge of such person at the time of filing, complete and correct in all
material respects when made, and the FCC and the FAA have been notified of any
substantial or significant changes in such information as may be required in
accordance with applicable requirements of law. The industry-related,
tower-related and customer-related data and estimates included or incorporated
by reference in each of the Time of Sale Information and the Final Offering
Memorandum are based on or derived from sources which the Company believes to be
reliable and accurate. For each existing tower of the Company (or of its
subsidiaries) not yet registered with the FCC where registration will be
required, the FCC’s grant of an application for registration of such tower will
not have a significant environmental effect as defined under Section 1.1307(a)
of the FCC’s rules.

(cc) No Labor Disputes. Neither the Company nor any of its subsidiaries is
involved in any strike or labor dispute with any group of employees, and, to the
knowledge of the Company or any of its subsidiaries, no such action or dispute
is threatened, which might be expected to have a Material Adverse Effect.

(dd) Compliance With Environmental Laws. There has been no storage, disposal,
generation, manufacture, refinement, transportation, handling or treatment of
toxic wastes, hazardous wastes or hazardous substances by the Company or any of
its subsidiaries (or, to the knowledge of the Company, any of their predecessors
in interest) at, upon or from any of the property now or previously owned or
leased by the Company or any of its subsidiaries in violation of any applicable
law, ordinance, rule, regulation, order, judgment, decree or permit or which
would require remedial action under any applicable law, ordinance, rule,
regulation, order, judgment, decree or permit, except for any violation or
remedial action which would not have, or could not be reasonably likely to have,
singularly or in the aggregate with all such violations and remedial actions, a
Material Adverse Effect; there has been no material spill, discharge, leak,
emission, injection, escape, dumping or release of any kind onto such property
or into the environment surrounding such property of any toxic wastes, medical
wastes, solid wastes, hazardous wastes or hazardous substances due to or caused
by the Company or any of its subsidiaries or with respect to which the Company
or any of its subsidiaries has knowledge, except for any such spill, discharge,
leak, emission, injection, escape, dumping or release which would not have or
would not be reasonably likely to have, singularly or in the aggregate with all
such spills, discharges, leaks, emissions, injections, escapes, dumpings and
releases, a Material Adverse Effect; and the terms “hazardous wastes,” “toxic
wastes,” “hazardous substances” and “medical wastes” shall have the meanings
specified in any applicable local, state, federal and foreign laws or
regulations with respect to environmental protection.



--------------------------------------------------------------------------------

(ee) Compliance With ERISA. The Company is in compliance in all material
respects with all presently applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company would have any liability; the Company has not incurred nor
expects to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) except where such
liability would not have a Material Adverse Effect, Sections 412 or 4971 of the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”); and each “pension plan” for
which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.

(ff) Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act), which (i) are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
or persons performing similar functions by others within the Company,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared; (ii) have been evaluated for effectiveness as
of March 31, 2008; and (iii) are effective in all material respects to perform
the functions for which they were established. Based on the evaluation of its
disclosure controls and procedures as of March 31, 2008, the Company is not
aware of (i) any significant deficiency in the design or operation of internal
controls which could adversely affect the Company’s ability to record, process,
summarize and report financial data or any material weaknesses in internal
controls that has not been remedied, except as described in each of the Time of
Sale Information and the Final Offering Memorandum or (ii) any fraud, whether or
not material, that involves management or other employees who have a significant
role in the Company’s internal controls. Since the date of the most recent
evaluation of such disclosure controls and procedures, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.

(gg) Accounting Controls. The Company and its subsidiaries have a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of its consolidated financial statements in conformity with GAAP and
to maintain accountability for assets; (iii) access to assets is permitted only
in accordance with management’s general or specific authorization; and (iv) the
reported accountability for assets is compared with existing assets at
reasonable intervals.



--------------------------------------------------------------------------------

(hh) Insurance. The Company and each of its subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as is adequate for the
conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries.

(ii) No Unlawful Payments. Neither the Company nor any of its subsidiaries, nor,
to the Company’s knowledge, any director, officer, agent, employee or other
person associated with or acting on behalf of the Company or any of its
subsidiaries, has used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; made any
direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

(jj) Solvency. On the Closing Date and immediately after giving effect to the
issuance of the Securities and the consummation of the other transactions
related thereto as described in each of the Time of Sale Information and the
Final Offering Memorandum, the Company will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of the Company is not less than the total amount required to pay the
probable liabilities of the Company on its total existing debts and other
liabilities (including contingent liabilities, computed at the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability) as they become absolute and matured; (ii) the Company is able to
realize upon its assets and pay its debts and other liabilities (including such
contingent liabilities) as they mature and become due in the normal course of
business; (iii) assuming consummation of the issuance of the Securities as
contemplated by this Agreement, the Time of Sale Information and the Final
Offering Memorandum, the Company has not incurred, and does not propose to
incur, debts that would be beyond its ability to pay as such debts and other
liabilities mature; (iv) the Company is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which the Company is
engaged; and (v) the Company is not a defendant in any civil action that would
result in a judgment that the Company is or would become unable to satisfy.

(kk) No Material Adverse Effect. Since the date of the latest audited
consolidated financial statements of the Company incorporated by reference in
each of the Time of Sale Information and the Final Offering Memorandum, neither
the Company nor any of its subsidiaries has incurred any liability or
obligation, direct or contingent, or entered into any transaction, in each case
not in the ordinary course of business, and that is material to the Company and
its subsidiaries, taken as a whole, and there has been no Material Adverse
Effect, nor to the Company’s knowledge, after due inquiry, any development or
event involving a prospective Material Adverse Effect and, except as disclosed
in or contemplated by each of the Time of Sale Information and the Final
Offering Memorandum, since the date of the latest audited consolidated financial
statements of the Company incorporated by reference in



--------------------------------------------------------------------------------

each of the Time of Sale Information and the Final Offering Memorandum, there
has been no (i) dividend or distribution of any kind declared, paid or made by
the Company on any class of its capital stock, (ii) issuance of securities,
other than the securities issued pursuant to the Company’s 1999 Equity
Participation Plan, the Company’s 2001 Equity Participation Plan, the Company’s
1999 Employee Stock Purchase Plan and shares of common stock of the Company
issued pursuant to the registration statements on Form S-4 (File Nos. 333-71460,
333-46730, 333-139005 and 333-147473) or (iii) material increase in short-term
or long-term debt of the Company on a consolidated basis.

(ll) No Restrictions on Subsidiaries. Except as described in the Time of Sale
Information or the Final Offering Memorandum, no subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s properties or
assets to the Company or any other subsidiary of the Company.

(mm) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the Final
Offering Memorandum, as of its respective date, contains all the information
that, if requested by a prospective purchaser of the Securities, would be
required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(nn) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(oo) No General Solicitation. None of the Company or any of its affiliates or
any other person acting on its or their behalf (other than the Initial
Purchasers, as to which no representation is made) has solicited offers for, or
offered or sold, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D.

(pp) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 2(a), it is not
necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Final Offering Memorandum, to register the Securities
under the Securities Act or to qualify the Indenture under the Trust Indenture
Act.



--------------------------------------------------------------------------------

(qq) No Stabilization. Neither the Company, nor to its knowledge, any of its
affiliates, has taken or may take, directly or indirectly, any action designed
to cause or result in, or which has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of the
shares of Common Stock (including the Conversion Shares) to facilitate the sale
or resale of such shares.

(rr) Margin Rules. Neither the issuance, authentication, sale and delivery of
the Securities nor the application of the proceeds thereof by the Company as
described in each of the Time of Sale Information and the Final Offering
Memorandum will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

(ss) Sarbanes-Oxley Act. The Company is and, to the knowledge of the Company,
the Company’s directors and officers (in their capacities as such) are in
compliance in all material respects with any applicable provision of the U.S.
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.

4. Further Agreements of the Company. The Company agrees with the Initial
Purchasers that:

(a) Delivery of Copies. The Company will deliver to the Initial Purchasers,
without charge, as many copies of the Preliminary Offering Memorandum, any other
Time of Sale Information and the Final Offering Memorandum (including all
amendments and supplements thereto) as the Initial Purchasers may reasonably
request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Preliminary Offering Memorandum or making or distributing any amendment or
supplement to any of the Time of Sale Information or the Final Offering
Memorandum, the Company will furnish to the Initial Purchasers and counsel for
the Initial Purchasers a copy of the proposed Preliminary or Final Offering
Memorandum or such amendment or supplement for review, and will not distribute
any such proposed Preliminary or Final Offering Memorandum, amendment or
supplement to which the Initial Purchasers reasonably object.

(c) Additional Written Communications. Before using, authorizing, approving or
referring to any “written communication” (as defined in the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
(an “Issuer Written Communication”) (other than written communications that are
listed on Annex A hereto, the Preliminary Offering Memorandum and the Final
Offering Memorandum), the Company will furnish to the Initial Purchasers and
counsel for the Initial Purchasers a copy of such written communication for
review and will not use, authorize, approve or refer to any such written
communication to which the Initial Purchasers reasonably object.



--------------------------------------------------------------------------------

Prior to the Closing Date, the Company will not issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Initial Purchasers are notified), without the prior
written consent of the Initial Purchasers, unless in the judgment of the Company
and its counsel, and after notification to the Initial Purchasers, such press
release or communication is required by law.

(d) Notice to the Initial Purchasers. The Company will advise the Initial
Purchasers promptly, and confirm such advice in writing, (i) of the occurrence
of any event which makes any statement of a material fact made in any of the
Time of Sale Information or the Final Offering Memorandum (as then amended or
supplemented) untrue or which requires the making of any additions to or changes
in any of the Time of Sale Information or the Final Offering Memorandum (as then
amended or supplemented) in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; (ii) of the
issuance by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information or the Final Offering
Memorandum or the initiation or, to the best knowledge of the Company,
threatening of any proceeding for that purpose; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities and Conversion Shares for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and the Company
will use its reasonable best efforts to prevent the issuance of any such order
preventing or suspending the use of any of the Time of Sale Information or the
Final Offering Memorandum or suspending any such qualification of the Securities
and, if any such order is issued, will obtain as soon as possible the withdrawal
thereof.

(e) Ongoing Compliance of the Time of Sale Information and the Final Offering
Memorandum. (1) If at any time prior to the Closing Date or the Additional
Closing Date, as the case may be, (i) any event shall occur or condition shall
exist as a result of which any of the Time of Sale Information as then amended
or supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement any of the Time of Sale Information
to comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to any of the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented (including, if applicable,
such document to be incorporated by reference therein) will not, in light of the
circumstances under which they were made, be misleading or so that the Time of
Sale Information will comply with law, and (2) if at any time prior to the
completion of the resale of the Securities by the Initial Purchasers (i) any
event shall occur or condition shall exist as a result of which the Final
Offering Memorandum as then amended or supplemented would include any untrue



--------------------------------------------------------------------------------

statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances existing
when the Final Offering Memorandum is delivered to a purchaser, not misleading
or (ii) it is necessary to amend or supplement the Final Offering Memorandum to
comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to the Final Offering
Memorandum (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in the Final
Offering Memorandum as so amended or supplemented (including, if applicable,
such document to be incorporated by reference therein) will not, in the light of
the circumstances existing when the Final Offering Memorandum is delivered to a
purchaser, be misleading or so that the Final Offering Memorandum will comply
with law.

(f) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchasers shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that the Company shall not be required to (i) qualify as a foreign
corporation in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

(g) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Final Offering Memorandum under the heading “Use of Proceeds.”

(h) Supplying Information. While the Securities or the Conversion Shares remain
outstanding and are “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Act, the Company will, during any period in which the
Company is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, furnish to holders of the Securities or Conversion Shares and
prospective purchasers of the Securities or Conversion Shares designated by such
holders, upon the request of such holders or such prospective purchasers, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

(i) PORTAL and DTC. The Company will assist the Initial Purchasers in arranging
for the Securities to be designated Private Offerings, Resales and Trading
through Automated Linkages (“PORTAL”) Market securities in accordance with the
rules and regulations adopted by the National Association of Securities Dealers,
Inc. (the “NASD”) relating to trading in the PORTAL Market and for the
Securities to be eligible for clearance and settlement through The Depository
Trust Company (“DTC”).

(j) Listing. The Company will use its reasonable best efforts to effect and
maintain the listing of any Conversion Shares on the NASDAQ Global Select
Market, the NASDAQ Select Market, the New York Stock Exchange (“NYSE”) or
another U.S. national securities exchange or established automated
over-the-counter trading market in the United States of America.



--------------------------------------------------------------------------------

(k) No Resales by the Company. During the one-year period from the Closing Date,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to, resell any of the Securities or
Conversion Shares that have been acquired by any of them, except for Securities
or Conversion Shares purchased by the Company or any of its affiliates and
resold in a transaction registered under the Securities Act.

(l) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(m) No General Solicitation. None of the Company or any of its affiliates or any
other person acting on its or their behalf (other than the Initial Purchasers,
as to which no covenant is given) will (i) solicit offers for, or offer or sell,
the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; or (ii) offer, sell, contract to sell or otherwise dispose of, directly or
indirectly, any securities under circumstances where such offer, sale, contract
or disposition would cause the exemption afforded by Section 4(2) of the
Securities Act to cease to be applicable to the offering and sale of the
Securities and the Conversion Shares as contemplated by this Agreement, any of
the Time of Sale Information and the Final Offering Memorandum.

(n) No Stabilization. Neither the Company, nor to its knowledge, any of its
affiliates, will take, directly or indirectly, any action designed to or that
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities or the Common Stock and neither the
Company nor any of its affiliates has taken or will take, directly or
indirectly, any action prohibited by Regulation M under the Exchange Act in
connection with the offering of the Securities.

(o) Clear Market. Except as provided in Section 4(p), during the period from the
date hereof through and including the date that is sixty (60) calendar days
after the date hereof, the Company will not, without the prior written consent
of the Initial Purchasers, offer, sell, contract to sell or otherwise dispose of
any debt securities issued or guaranteed by the Company and having a tenor of
more than one year.

(p) Lock-Up. For a period of sixty (60) calendar days following the date of this
Agreement, not to, directly or indirectly, (1) offer for sale, sell, pledge or
otherwise dispose of (or enter into any transaction or device which is designed
to, or could be expected to, result in the disposition by any person at any time
in the future of) any shares of Common Stock (including, without limitation,
shares of Common Stock that may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations of



--------------------------------------------------------------------------------

the Commission and shares of Common Stock that may be issued upon exercise of
any option or warrant) or securities convertible into or exchangeable for Common
Stock (other than shares of Common Stock issued pursuant to employee benefit
plans, qualified stock option plans or other employee compensation plans
existing on the date hereof or pursuant to currently outstanding options,
warrants or rights or shares issued pursuant to registration statements on Form
S-4 in connection with acquisition transactions or earn-out obligations under
acquisition transactions) or substantially similar securities, or sell or grant
options, rights or warrants with respect to any shares of Common Stock or
securities convertible into or exchangeable for Common Stock or substantially
similar securities (other than the grant of options pursuant to option plans
existing on the date hereof), or (2) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of such shares of Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or other securities, in cash or otherwise, (3) make any demand for
or exercise any right or file or cause to be filed a registration statement,
including any amendments thereto, with respect to the registration of any shares
of Common Stock or securities convertible, exercisable or exchangeable into
Common Stock or any other securities of the Company (other than the filing of
registration statements in respect of the Securities and shares of Common Stock
issuable upon conversion of the Securities and the filing of registration
statements on Form S-8 to register the Common Stock that may be offered under
employee benefit plans, qualified stock option plans or other employee
compensation plans in existence on the date hereof) or (4) publicly disclose the
intention to do any of the foregoing, in each case without the prior written
consent of the Representatives (it being understood the Company may issue Common
Stock issuable upon the conversion of the Securities and the Company may enter
into the convertible note hedge and warrant option transactions in connection
with the issuance of the Securities as described in each of the Time of Sale
Information and the Final Offering Memorandum); and to cause Jeffrey A. Stoops
to furnish to the Initial Purchasers, prior to the Closing Date, a letter
substantially in the form of Exhibit A hereof.

(q) Conversion Shares. The Company will reserve and keep available at all times,
free of preemptive rights, the maximum number of Conversion Shares.

(r) Conversion Price. Between the date hereof and the Closing Date, the Company
will not do or authorize any act or thing that would result in an adjustment of
the conversion price or conversion rate of the Securities.

(s) No Action. The Company will not initiate any action prior to the Closing
Date which would require any of the Time of Sale Information or the Final
Offering Memorandum to be amended or supplemented pursuant to Section 4(e).

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
severally represents and agrees that it has not and will not use, authorize use
of, refer to, or participate in the planning or use of, any written
communication that constitutes an offer to sell or the solicitation of an offer
to buy the Securities or the Conversion Shares other than (i) the Time of Sale
Information and the Final Offering Memorandum, (ii) a written communication that
contains no “issuer information” (as defined in Rule 433(h)(2) under



--------------------------------------------------------------------------------

the Securities Act) that was not included (including through incorporation by
reference) in the Time of Sale Information or the Final Offering Memorandum,
(iii) any written communication listed on Annex A or prepared pursuant to
Section 4(c) above, (iv) any written communication prepared by the Initial
Purchasers and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities or the
Conversion Shares and/or other information that was included or incorporated by
reference in the Time of Sale Information or the Final Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of the Initial
Purchasers to purchase the Firm Securities on the Closing Date or the Additional
Securities on the Additional Closing Date, as the case may be, as provided
herein is subject to the performance by the Company of its covenants and other
obligations hereunder and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date; and the statements of the Company and its officers made
in any certificates delivered pursuant to this Agreement shall be true and
correct on and as of the Closing Date or the Additional Closing Date, as the
case may be.

(b) The Time of Sale Information and Final Offering Memorandum. The Time of Sale
Information and the Final Offering Memorandum (and any amendments or supplements
thereto) shall have been printed and copies distributed to the Initial
Purchasers as promptly as practicable on or following the date of this Agreement
or at such other date and time as to which the Initial Purchasers may agree. If
any event shall have occurred that requires the Company under Section 4(e) to
prepare an amendment or supplement to any of the Time of Sale Information and
the Final Offering Memorandum, such amendment or supplement shall have been
prepared, the Initial Purchasers shall have been given a reasonable opportunity
to comment thereon, and copies thereof shall have been delivered to the Initial
Purchasers reasonably in advance of the Closing Date or the Additional Closing
Date, as the case may be.

(c) Ongoing Compliance of the Time of Sale Information and Final Offering
Memorandum. The Initial Purchasers shall not have discovered and disclosed to
the Company (1) on or prior to the Closing Date that any of the Time of Sale
Information contains an untrue statement of fact which, in the opinion of
counsel for the Initial Purchasers, is material or omits to state any fact
which, in the opinion of such counsel, is material and is necessary to make the
statements therein not misleading and (2) on or prior to the Closing Date that
the Final Offering Memorandum (and any amendments or supplements thereto)
contains an untrue statement of fact which, in the opinion of counsel for the
Initial Purchasers, is material or omits to state any fact which, in the opinion
of such counsel, is material and necessary to make the statements therein not
misleading.



--------------------------------------------------------------------------------

(d) Required Corporate Actions. All corporate proceedings and other legal
matters incident to the authorization, form and validity of the Transaction
Documents, the Time of Sale Information and the Final Offering Memorandum (and
any amendments or supplements thereto), and all other legal matters relating to
the Transaction Documents and the transactions contemplated thereby shall be
reasonably satisfactory in all material respects to counsel for the Initial
Purchasers, and the Company shall have furnished to such counsel all documents
and information that they may reasonably request to enable them to pass upon
such matters.

(e) No Downgrade. Subsequent to the execution and delivery of this Agreement
(i) no downgrading shall have occurred in the rating accorded the Company’s debt
securities by any “nationally recognized statistical rating organization,” as
that term is defined by the Commission for purposes of Rule 436(g)(2) under the
Securities Act and (ii) no such organization shall have publicly announced that
it has under surveillance or review, with possible negative implications, its
rating of any of the Company’s debt securities.

(f) No Material Adverse Change. (i) Neither the Company nor any of its
subsidiaries shall have sustained since the date of the latest audited financial
statements included or incorporated by reference in the Time of Sale Information
and the Final Offering Memorandum (exclusive of any amendment or supplement
thereto) any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth or contemplated in the Time of Sale Information and the Final Offering
Memorandum or (ii) otherwise than as set forth or contemplated in the Time of
Sale Information and the Final Offering Memorandum (exclusive of any amendment
or supplement thereto), since such date there shall not have been any change in
the capital stock, except pursuant to the Company’s 1999 Equity Participation
Plan, 2001 Equity Participation Plan, the Company’s 1999 Employee Stock Purchase
Plan, the Company’s 2008 Employee Stock Purchase Plan, shares of common stock of
the Company issued pursuant to the registration statements on Form S-4 (File
Nos. 333-71460, 333-46730, 333-139005 and 333-147473) or long-term debt of the
Company or any of its subsidiaries or any change, or any development involving a
prospective change, that would have a Material Adverse Effect, the effect of
which, in any such case described in clause (i) or (ii), is, in the judgment of
the Representatives, so material and adverse as to make it impracticable or
inadvisable to proceed with the payment for and delivery of the Securities being
delivered on the Closing Date or the Additional Closing Date, as the case may
be, on the terms and in the manner contemplated by this Agreement, the Time of
Sale Information and the Final Offering Memorandum (exclusive of any amendment
or supplement thereto).

(g) Officers’ Certificates. The Initial Purchasers shall have received on and as
of the Closing Date or the Additional Closing Date, as the case may be, a
certificate of the Company’s chief executive officer or president and chief
financial officer stating that (i) such officers have carefully reviewed the
Time of Sale Information and the Final Offering Memorandum; (ii) to the best
knowledge of such officers, the Time of Sale Information, at the time of sale
and at the Closing Date, did not, and the Final Offering



--------------------------------------------------------------------------------

Memorandum, as of its date and at the Closing Date, did not include any untrue
statement of a material fact and did not omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and since the date of each of the Time of Sale
Information and the Final Offering Memorandum, no event has occurred which
should have been set forth in a supplement or amendment to any of the Time of
Sale Information and the Final Offering Memorandum so that the Time of Sale
Information and the Final Offering Memorandum (as so amended or supplemented)
would not include any untrue statement of a material fact and would not omit to
state a material fact necessary to make the statements therein, under the light
of the circumstances under which they were made, not misleading; and (iii) as of
the Closing Date or the Additional Closing Date, as the case may be, the
representations and warranties of the Company in this Agreement are true and
correct, the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date or the Additional Closing Date, as the case may be.

(h) Comfort Letters. On the date of this Agreement and on the Closing Date or
the Additional Closing Date, as the case may be, Ernst & Young LLP shall have
furnished to the Initial Purchasers, at the request of the Company, letters,
dated the respective dates of delivery thereof and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Initial
Purchasers, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in each of the Time of Sale Information and the Final Offering
Memorandum; provided that the letter delivered on the Closing Date or the
Additional Closing Date, as the case may be, shall use a “cut-off” date no more
than three (3) Business Days prior to such Closing Date or such Additional
Closing Date, as the case may be.

(i) Opinion of Counsel for the Company. Holland & Knight LLP, counsel for the
Company, shall have furnished to the Initial Purchasers, at the request of the
Company, their written opinion, dated the Closing Date or the Additional Closing
Date, as the case may be, and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Initial Purchasers, to the effect set
forth in Annex C hereto.

(j) Opinion and Statement of Counsel for the Initial Purchasers. The Initial
Purchasers shall have received on and as of the Closing Date an opinion and
statement of Davis Polk & Wardwell, counsel for the Initial Purchasers, with
respect to such matters as the Initial Purchasers may reasonably request, and
such counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

(k) Opinion of FCC Counsel for the Company. Wiley Rein LLP, FCC counsel for the
Company, shall have furnished to the Initial Purchasers, at the request of the
Company, their written opinion, dated the Closing Date or the Additional Closing
Date, as the case may be, and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Initial Purchasers.



--------------------------------------------------------------------------------

(l) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Securities or the issuance of the Conversion
Shares; and no injunction or order of any federal, state or foreign court shall
have been issued that would, as of the Closing Date or the Additional Closing
Date, as the case may be, prevent the issuance or sale of the Securities or the
issuance of the Conversion Shares.

(m) No Rule 144A Invalidation. There shall not have occurred any invalidation of
Rule 144A under the Securities Act by any court or withdrawal or proposed
withdrawal of any rule or regulation under the Securities Act or the Exchange
Act by the Commission or any amendment or proposed amendment thereof by the
Commission which in the judgment of the Initial Purchasers would materially
impair the ability of the Initial Purchasers to purchase, hold or effect resales
of the Securities contemplated hereby.

(n) Good Standing. The Initial Purchasers shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of the good standing of the Company and its subsidiaries listed on
Schedule 2 in their respective jurisdictions of incorporation or formation and
their good standing as foreign entities in such other jurisdictions as the
Initial Purchasers may reasonably request, in each case in writing or any
standard form of telecommunication from the appropriate governmental authorities
of such jurisdictions.

(o) Indenture and Securities. The Indenture shall have been duly executed and
delivered by the Company and the Trustee, and the Securities shall have been
duly executed and delivered by the Company and duly authenticated by the
Trustee.

(p) Registration Rights Agreement. The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been duly
executed and delivered by the Company.

(q) PORTAL and DTC. The Securities shall have been approved by the NASD for
trading in the PORTAL Market and shall be eligible for clearance and settlement
through DTC.

(r) Listing. The NASDAQ Global Select Market System shall have approved the
Conversion Shares for listing, subject only to official notice of issuance and
evidence of satisfactory distribution.

(s) No Default. There shall exist at and as of the Closing Date or the
Additional Closing Date, as the case may be, no conditions that would constitute
a default (or an event that with notice or the lapse of time, or both, would
constitute a default) under the Mortgage Loan and the Revolving Senior Credit
Agreement.



--------------------------------------------------------------------------------

(t) Market Events. Subsequent to the execution and delivery of this Agreement
there shall not have occurred any of the following: (i) trading in securities
generally on the NYSE, the NASDAQ Global Select Market, the NASDAQ Select Market
or the American Stock Exchange or in the over-the-counter market, or trading in
any securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or minimum prices shall have been established on any
such exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a material
disruption in securities settlement, payment or clearance services in the United
States, (iii) a banking moratorium shall have been declared by federal or state
authorities, (iv) any attack on, outbreak or escalation of hostilities or act of
terrorism involving the United States, any declaration of war by Congress or any
other national or international calamity, crisis or emergency if, in the
judgment of the Representatives, the effect of any such attack, outbreak,
escalation, act, declaration, calamity, crisis or emergency makes it impractical
or inadvisable to proceed with the completion of the offering or sale of and
payment for the Securities, or (v) the occurrence of any other calamity, crisis
(including without limitation as a result of terrorist activities), or material
adverse change in general economic, political or financial conditions (or the
effect of international conditions on the financial markets in the United States
shall be such) as to make it, in the judgment of the Representatives,
impracticable or inadvisable to proceed with the public offering or delivery of
the Securities being delivered on the Closing Date or the Additional Closing
Date, as the case may be, on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Final Offering Memorandum or
that, in the judgment of the Representatives, would materially and adversely
affect the financial markets or the markets for the Securities and/or debt
securities.

(u) Additional Documents. On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Initial Purchasers such further certificates and documents as the Initial
Purchasers may reasonably request.

(v) Lock-up Agreement. The Company shall have furnished to the Initial
Purchasers on the date hereof a letter substantially in the form of Exhibit A
hereof from Jeffrey A. Stoops addressed to the Initial Purchasers.

(w) Note Hedge and Warrant. The conditions to the effectiveness of the
convertible note hedge and warrant option transactions in connection with the
issuance of the Securities, as described in each of the Time of Sale Information
and the Final Offering Memorandum, shall have been satisfied.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.



--------------------------------------------------------------------------------

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless the Initial Purchasers, their respective affiliates, directors
and officers and each person, if any, who controls the Initial Purchasers within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, legal fees and other expenses incurred in
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum or any of the other Time of
Sale Information, any Issuer Written Communication, the Final Offering
Memorandum (or any amendment or supplement thereto), in any materials or
information provided to investors by, or with the approval of, the Company in
connection with the marketing of the offering of the Securities or in any
information provided by the Company pursuant to Section 4(e), any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any Initial Purchasers’ Information.

(b) Indemnification of the Company. Each Initial Purchaser, severally and not
jointly, agrees to indemnify and hold harmless the Company, each of its
affiliates, directors and officers and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any Initial Purchasers’ Information.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 7 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 7. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person (who shall not,
without the consent of the Indemnified Person, be counsel to the Indemnifying
Person) to represent the Indemnified Person and any others entitled to
indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified



--------------------------------------------------------------------------------

Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for the Initial Purchasers, their respective affiliates, directors
and officers and any control persons of the Initial Purchasers shall be
designated in writing by the Initial Purchasers and any such separate firm for
the Company, its directors and officers and any control persons of the Company
shall be designated in writing by the Company. The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than thirty (30) calendar days after receipt by the
Indemnifying Person of such request and (ii) the Indemnifying Person shall not
have reimbursed the Indemnified Person in accordance with such request prior to
the date of such settlement. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Initial Purchasers on
the other from the offering of the Securities



--------------------------------------------------------------------------------

or (ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company on
the one hand and the Initial Purchasers on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Initial
Purchasers on the other shall be deemed to be in the same respective proportions
as the net proceeds (before deducting expenses) received by the Company from the
sale of the Securities and the total discounts and commissions received by the
Initial Purchasers in connection therewith, as provided in this Agreement, bear
to the aggregate offering price of the Securities. The relative fault of the
Company on the one hand and the Initial Purchasers on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to the Company or information supplied by the Company or
Initial Purchasers’ Information supplied by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation or by any other method of allocation that
does not take account of the equitable considerations referred to in paragraph
(d) above. The amount paid or payable by an Indemnified Person as a result of
the losses, claims, damages and liabilities referred to in paragraph (d) above
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses incurred by such Indemnified Person in connection with
any such action or claim. Notwithstanding the provisions of this Section 7, in
no event shall the Initial Purchasers be required to contribute any amount in
excess of the amount by which the total discounts and commissions received by
the Initial Purchasers with respect to the offering of the Securities exceeds
the amount of any damages that the Initial Purchasers have otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Defaulting Initial Purchasers. If, on any Closing Date or Additional Closing
Date, as the case may be, any Initial Purchaser defaults in the performance of
its obligations under this Agreement, the remaining non-defaulting Initial
Purchasers shall be obligated to purchase the Securities that the defaulting
Initial Purchasers agreed but failed to purchase on such Closing Date or
Additional Closing Date, as the case may be, in the respective proportions which
the principal amount of the Firm Securities set forth opposite the name of each
remaining non-defaulting Initial Purchaser in Schedule 1 hereto bears to the
aggregate principal amount of the Firm



--------------------------------------------------------------------------------

Securities set forth opposite the names of all the remaining non-defaulting
Initial Purchasers in Schedule 1 hereto; provided, however, that the remaining
non-defaulting Initial Purchasers shall not be obligated to purchase any of the
Securities on such Closing Date or Additional Closing Date, as the case may be,
if the aggregate principal amount of the Securities that the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase on such date
exceeds 9.09% of the aggregate principal amount of the Securities to be
purchased on such Closing Date or Additional Closing Date, as the case may be,
and any remaining non-defaulting Initial Purchaser shall not be obligated to
purchase more than 110% of the principal amount of the Securities that it agreed
to purchase on such Closing Date or Additional Closing Date, as the case may be,
pursuant to the terms of Section 2. If the foregoing maximums are exceeded, the
remaining non-defaulting Initial Purchasers shall have the right, but shall not
be obligated, to purchase, in such proportion as may be agreed upon among them,
all the Securities to be purchased on such Closing Date or Additional Closing
Date, as the case may be. If the remaining Initial Purchasers do not elect to
purchase the principal amount of Securities that the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase on such Closing
Date or Additional Closing Date, as the case may be, this Agreement (or, with
respect to any Additional Closing Date, the obligation of the Initial Purchasers
to purchase the Additional Securities) shall terminate without liability on the
part of any non-defaulting Initial Purchaser or the Company, except that the
Company will continue to be liable for the payment of expenses to the extent set
forth in Section 10. As used in this Agreement, the term “Initial Purchaser”
includes, for all purposes of this Agreement unless the context requires
otherwise, any party not listed in Schedule 1 hereto that, pursuant to this
Section 8, purchases Securities that a defaulting Initial Purchaser agreed but
failed to purchase.

Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company for damages caused by its default. If other
Initial Purchasers are obligated or agree to purchase the Securities of a
defaulting or withdrawing Initial Purchaser, either the remaining Initial
Purchasers or the Company may postpone the Closing Date or Additional Closing
Date, as the case may be, for up to seven (7) full Business Days in order to
effect any changes that in the opinion of counsel for the Company or counsel for
the Initial Purchasers may be necessary in the Time of Sale Information, the
Final Offering Memorandum or in any other document or arrangement.

9. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers, in the absolute discretion of the Initial
Purchasers, by notice given to the Company prior to the delivery of and payment
for the Securities if, prior to that time, any of the events described in
Section 6(e), 6(f), 6(l), 6(m) and 6(t) shall have occurred.

10. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company
agrees to pay or cause to be paid all costs and expenses incident to the
performance of its obligations hereunder, including without limitation, (i) the
costs incident to the authorization, issuance, sale, preparation and delivery



--------------------------------------------------------------------------------

of the Securities or Conversion Shares and any taxes payable in that connection;
(ii) the costs incident to (x) the preparation and printing of the Preliminary
Offering Memorandum, any Issuer Written Communication, any Time of Sale
Information and the Final Offering Memorandum (including all exhibits,
amendments and supplements thereto) and the distribution thereof and (y) the
preparation and filing under the Securities Act of the Registration Statement;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company’s counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities or the Conversion Shares under the laws of such jurisdictions as
the Initial Purchasers may designate and the preparation, printing and
distribution of a Blue Sky Memorandum (including the related fees and expenses
of counsel for the Initial Purchasers not to exceed $15,000); (vi) the cost of
preparing stock certificates; (vii) the costs and charges of any transfer agent
and any registrar; (viii) any fees charged by rating agencies for rating the
Securities; (ix) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (x) all
expenses and application fees incurred in connection with the application for
the inclusion of the Securities on the PORTAL Market and the approval of the
Securities for book-entry transfer by DTC; (xi) all expenses incurred by the
Company in connection with any “road show” presentation to potential investors;
and (xii) all expenses and application fees related to the listing of the
Conversion Shares on the NASDAQ Global Select Market, the NASDAQ Select Market,
the NYSE or another U.S. national securities exchange or established automated
over-the-counter trading market in the United States of America.

(b) If (i) this Agreement is terminated pursuant to Section 9 (other than due to
the events described in Section 6(l) and 6(m)), (ii) the Company for any reason
fails to tender the Securities for delivery to the Initial Purchasers or
(iii) the Initial Purchasers decline to purchase the Securities for any reason
permitted under this Agreement, the Company agrees to reimburse the Initial
Purchasers for all out-of-pocket costs and expenses (including the fees and
expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the proposed purchase and resale of the
Securities contemplated hereby.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of the Initial Purchasers referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from the Initial Purchasers shall be deemed to be a successor merely by reason
of such purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in



--------------------------------------------------------------------------------

full force and effect, regardless of any termination of this Agreement or any
investigation made by or on behalf of the Company or the Initial Purchasers.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “Business Day” means any day
other than a Saturday, a Sunday or a day on which banking institutions in New
York, New York are authorized or required by law or executive order to remain
closed; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; and (d) the term “written communication” has the meaning set
forth in Rule 405 under the Securities Act.

14. Initial Purchasers’ Information. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Initial Purchasers’ Information
consists solely of the following information in the Time of Sale Information or
the Final Offering Memorandum: the third paragraph, the fifth and sixth
sentences of the ninth paragraph, the eleventh paragraph, the twelfth paragraph,
the sixteenth paragraph and the second sentence of the seventeenth paragraph
under the heading “Plan of Distribution” in the Final Offering Memorandum.

15. Miscellaneous. (a) Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed or
transmitted and confirmed by any standard form of telecommunication. Notices to
the Initial Purchasers shall be given to the Initial Purchasers c/o Deutsche
Bank Securities Inc., 60 Wall Street, New York, NY 10005, Attention: Equity
Capital Markets – Syndicate Desk, with a copy to Deutsche Bank Securities Inc.,
60 Wall Street, New York, NY 10005, Attention: General Counsel. Notices to the
Company shall be given to it at SBA Communications Corporation, 5900 Broken
Sound Parkway NW, Boca Raton, Florida 33487; Attention: Jeffrey A. Stoops (fax:
(561) 997-0343) and Attention: Thomas P. Hunt (fax: (561) 989-2941), with a copy
to Holland & Knight LLP, 701 Brickell Avenue,, Suite 3100, Miami, Florida 33131;
Attention: Kara L. MacCullough, Esq. (fax: (305) 679-6311).

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

(c) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(d) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.



--------------------------------------------------------------------------------

(e) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, SBA COMMUNICATIONS CORPORATION By:  

/s/ Jeffrey A. Stoops

Name:   Jeffrey A. Stoops Title:   President and CEO

Accepted: May 12, 2008

 

DEUTSCHE BANK SECURITIES INC. By:  

/s/ J.L. Malcolm Morris

Name:   J.L. Malcolm Morris Title:   Managing Director By:  

/s/ Vikram Kaul

Name:   Vikram Kaul Title:   Director CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Dyson Dryden

Name:   Dyson Dryden Title:   Director LEHMAN BROTHERS INC. By:  

/s/ Gordon Kroft

Name:   Gordon Kroft Title:   Managing Director

Each for itself and as a Representative of the other Initial Purchasers.



--------------------------------------------------------------------------------

Schedule 1

Initial Purchasers

 

     Principal Amount

Initial Purchasers

  

Deutsche Bank Securities Inc.

   $ 125,000,000

Citigroup Global Markets Inc.

     100,000,000

Lehman Brothers Inc.

     100,000,000

J.P. Morgan Securities Inc.

     75,000,000

Wachovia Capital Markets, LLC.

     75,000,000

Greenwich Capital Markets, Inc.

     12,500,000

TD Securities (USA) LLC

     12,500,000

Total

   $ 500,000,000       

 

i



--------------------------------------------------------------------------------

Schedule 2

Subsidiaries Providing Good Standing Certificates

SBA CMBS-1 Holdings LLC

SBA CMBS-1 Guarantor LLC

SBA Telecommunications, Inc.

SBA Senior Finance, Inc.

SBA Senior Finance II LLC

SBA Properties, Inc.

SBA Towers, Inc.

SBA Towers II, LLC

SBA Structures, Inc.

SBA CMBS-1 Depositor LLC



--------------------------------------------------------------------------------

Annex A

Additional Time of Sale Information

 

1. List each document provided as an amendment or supplement to the Preliminary
Offering Memorandum.

 

2. Term sheet containing the terms of the securities, substantially in the form
of Annex B.

 

A-1



--------------------------------------------------------------------------------

Exhibit A

FORM OF LOCK-UP AGREEMENT

                    , 2008

Deutsche Bank Securities Inc.

Citigroup Global Markets Inc.,

Lehman Brothers Inc.,

As Representatives of the several

    Initial Purchasers listed on

    Schedule 1 hereto

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

 

  Re: SBA Communications Corporation

Ladies and Gentlemen:

The undersigned understands that you and certain other firms (the “Initial
Purchasers”) propose to enter into a Purchase Agreement (the “Purchase
Agreement”) providing for the offering (the “Offering”) by the Initial
Purchasers of $500,000,000 aggregate principal amount of Convertible Senior
Notes due 2013 (the “Securities”) ($550,000,000 aggregate principal amount if
the Initial Purchasers exercise the over-allotment option in full), of SBA
Communications Corporation, a Florida corporation (the “Company”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Purchase Agreement.

In consideration of the execution of the Purchase Agreement by the Initial
Purchasers, and for other good and valuable consideration, the undersigned
hereby irrevocably agrees that, without the prior written consent of the
Representatives, on behalf of the Initial Purchasers, the undersigned will not,
directly or indirectly, (1) offer for sale, sell, pledge (other than pledges
existing on the date hereof), or otherwise dispose of (or enter into any
transaction or device which is designed to, or could be expected to, result in
the disposition by any person at any time in the future of) any shares of
Class A Common Stock, par value $0.01 per share (the “Common Stock”), of the
Company, (including, without limitation, shares of Common Stock that may be
deemed to be beneficially owned by the undersigned in accordance with the rules
and regulations of the Commission and shares of Common Stock that may be issued
upon exercise of any options or warrants) or securities convertible into or
exercisable or exchangeable for Common Stock (other than conversions, exercises
or exchanges of securities convertible into or exercisable or exchangeable for
shares of Common



--------------------------------------------------------------------------------

Stock issued pursuant to employee benefit plans, qualified stock option plans or
other employee compensation plans existing on the date hereof or pursuant to
currently outstanding options, warrants or rights) or substantially similar
securities owned by the undersigned on the date of execution of this Lock-Up
Agreement or on the date of the completion of the Offering, or sell or grant
options, rights or warrants with respect to any shares of Common Stock or
securities convertible into or exchangeable for Common Stock or substantially
similar securities (other than the grant of options pursuant to employee benefit
plans existing on the date hereof), (2) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of shares of Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or other securities, in cash or otherwise, (3) make any demand for
or exercise any right or cause to be filed a registration statement, including
any amendments thereto, with respect to the registration of any shares of Common
Stock or securities convertible into or exercisable or exchangeable for Common
Stock or any other securities of the Company or (4) publicly disclose the
intention to do any of the foregoing, for a period commencing on the date hereof
and ending on the sixtieth (60th) day after the date of the Final Offering
Memorandum relating to the Offering (such sixty (60)-day period, the “Lock-Up
Period”).

In furtherance of the foregoing, the Company and its transfer agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Lock-Up Agreement.

It is understood that, if the Company notifies the Initial Purchasers that it
does not intend to proceed with the Offering, if the Purchase Agreement does not
become effective, or if the Purchase Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Securities, the undersigned will be released
from its obligations under this Lock-Up Agreement.

The undersigned understands that the Company and the Initial Purchasers will
proceed with the Offering in reliance on this Lock-Up Agreement.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to the
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.

[Signature page follows]



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement and that, upon request,
the undersigned will execute any additional documents necessary in connection
with the enforcement hereof. Any obligations of the undersigned shall be binding
upon the heirs, personal representatives, successors and assigns of the
undersigned.

 

Very truly yours, By:  

 

Name:   Title:  

Dated:                    